DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the combination of Navarro, Orr, and Francis that was described in the previous final Office action.  The prior art does not disclose “identifying, by the processing system, a second channel associated in the schedule with a second time slot of the plurality of time slots, wherein the second time slot occurs later in time than the first time slot; buffering, by the processing system, a portion of a program being shown on the second channel during the second time slot, in response to the command and when the second time slot begins, wherein the buffering begins while the display device is still tuned to the first channel, and wherein the portion having a duration determined based on a duration of a pause initiated by the command, to ensure the program on the second channel can be seen in its entirety” as recited in claim 1, and similarly in claims 19 and 20.
Buffering a portion of a program in response to a pause command is undoubtedly well known: see, for example, the cited Schultz at [0039].  However, the prior art does not teach buffering a portion of a program on a second channel in response to a pause command while viewing a first channel, the buffered portion “having a duration determined based on a duration of a pause” as claimed.  Orr teaches recording a program on a second channel in a similar scenario, but does not teach the buffer duration being tied to pause duration that is recited in the claims.  The examiner is of the opinion that the claims recite a novel and nonobvious invention in light of the existing prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423